70 So.3d 676 (2011)
Russell T. NEAL, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-2777.
District Court of Appeal of Florida, First District.
August 9, 2011.
Rehearing Denied September 30, 2011.
Russell T. Neal, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
This petition alleging ineffective assistance of appellate counsel is dismissed as untimely and successive. See Fla. R.App. P. 9.141(d)(5) and (d)(6)(C).
Additionally, because of petitioner's apparent abuse of the legal process by his repeated pro se filings attacking his convictions and sentences, this court issued an order directing petitioner to show cause why he should not be prohibited from future pro se filings. State v. Spencer, 751 So.2d 47, 48 (Fla.1999) (requiring that *677 courts "first provide notice and an opportunity to respond before preventing [a] litigant from bringing further attacks on his conviction and sentence."). Petitioner's response to the show cause order does not provide a legal basis to prohibit the imposition of sanctions.
Petitioner's continued and repeated attacks on his convictions and sentences have become an abuse of the legal process. Accordingly, the Clerk of this Court is directed to reject any future filings submitted by Russell T. Neal that are related to his convictions or sentences in Okaloosa County Circuit Court case number 03-CF-903, unless such filings are signed by a member in good standing of The Florida Bar. Petitioner is warned that any filings which violate the terms of this opinion may result in a referral to the appropriate institution for disciplinary procedures as provided in section 944.279, Florida Statutes. See Fla. R.App. P. 9.410.
LEWIS and WETHERELL, JJ., concur; BENTON, C.J., concurs as to the dismissal of the petition, but dissents as to the imposition of sanctions.